Case 1:18-cv-00279-CFC-CJB Document 134 Filed 05/15/20 Page 1 of 3 PageID #: 2562




  Frederick L. Cottrell, III
  302-651-7509
  Cottrell@RLF.com

  May 15, 2020

  VIA CM/ECF
  The Honorable Colm F. Connolly
  U.S. District Court for the District of Delaware
  844 North King Street, Unit 31
  Wilmington, DE 19801

               Re:    Bial – Portela & CA S.A., et al. v. Torrent Pharmaceuticals
                      Ltd., et al.,
                      C.A. Nos. 18-279, 18-304, 18-312, 18-336, 18-341, 18-342,
                      18-382 and 18-775-CFC


  Dear Judge Connolly:

        Defendants here respond to Plaintiffs’ May 13th letter to the Court regarding

  Defendants’ renewed request for permission to move for judgment on the

  pleadings of non-infringement of the ’431 and ’244 formulation patents in the

  above-captioned cases. Plaintiffs’ letter is inaccurate, and Defendants write briefly

  to assure the Court that a judgment of non-infringement under the disclosure-

  dedication rule would dispose of the two formulation patents.
Case 1:18-cv-00279-CFC-CJB Document 134 Filed 05/15/20 Page 2 of 3 PageID #: 2563

  The Honorable Colm F. Connolly
  May 15, 2020
  Page 2


         Each Defendant has carefully analyzed its formulation and the patents, in

  light of the disclosure-dedication jurisprudence, and is confident in its good-faith

  basis for asserting non-infringement under the rule: Plaintiffs accuse Defendants of

  equivalents infringement for using alternatives dedicated to the public.            A

  favorable ruling would dispose of these patents. Plaintiffs’ apparent standard—

  “resolv[ing] all infringement issues”—is not a requirement for disposition of these

  patents. “If even one limitation is missing or not met as claimed, there is no literal

  infringement.” Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1211 (Fed.

  Cir. 1998). And under Slayback, unclaimed alternatives dedicated to the public

  cannot be recaptured under the doctrine of equivalents.

         Defendants respectfully request permission for the opportunity to have the

  Court dispose of these two patents, in the hope of saving the Court and the parties

  needless expenditure of resources.
Case 1:18-cv-00279-CFC-CJB Document 134 Filed 05/15/20 Page 3 of 3 PageID #: 2564

  The Honorable Colm F. Connolly
  May 15, 2020
  Page 3


                                           Respectfully,

                                           /s/ Frederick L. Cottrell, III

                                           Frederick L. Cottrell, III (#2555)


  FLC:klm

  cc: Counsel of Record (via CM/ECF & Email)
